                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION


PHILIP BENHAM                                                                                      PLAINTIFF


V.                                                                CASE NO.: 3:19-cv-00911-HTW-LRA


CITY OF JACKSON, MISSISSIPPI
and JAMES E. DAVIS, in his official
capacity as Chief of Police for Jackson
Police Department                                                                              DEFENDANTS



                                   MOTION TO DISMISS AS MOOT


        COME NOW the City of Jackson, Mississippi, and Chief James E. Davis, in his official

capacity as Chief of Police for the Jackson Police Department, collectively referred to herein as

“Defendants” or the “City of Jackson Defendants,”1 by and through counsel, pursuant to

Fed.R.Civ.P. 12(b)(6), and hereby move this Court to dismiss Plaintiff’s Verified Complaint [1]

and Motion for Preliminary Injunction [4], which allege that An Ordinance of the City of Jackson,

Mississippi, Prohibiting Certain Activities Near Health Care Facilities, Sections 86-401 through

86-409 of the Jackson Code of Ordinances, violates Plaintiff’s First Amendment Clause and Due

Process Clause rights and should be enjoined from application and enforcement.

        Defendants move this Court for dismissal with prejudice on the basis of mootness in light

of changed circumstances, specifically the repeal of Sections 86-401 through 86-409 of the

Jackson Code of Ordinances, An Ordinance of the City of Jackson, Mississippi, Prohibiting

Certain Activities Near Health Care Facilities, in their entirety. A certified copy of the City of



1
 The terms “City of Jackson Defendants” and “Defendants” include Chief James E. Davis, as a lawsuit filed against a
City of Jackson employee in his/her official capacity is tantamount to a lawsuit filed against the City itself.
Jackson, Mississippi, City Council’s approved and passed ordinance, entitled Ordinance of the

City of Jackson Repealing Sections 86-401 through 86-409 of the Jackson Code of Ordinances,

effective November 16, 2020, will be filed with the Court.

       Wherefore, Defendant respectfully requests that this Court dismiss Plaintiff’s Verified

Complaint [1] and Plaintiff’s Motion for Preliminary Injunction [4], with prejudice, as moot in

their entirety, with each party to bear its own costs and fees, and for other such relief as this Court

deems appropriate under the circumstances.

       Respectfully submitted this the 16th day of November, 2020.

                                       CITY OF JACKSON DEFENDANTS

                                       By: /s/ Timothy Howard_____________
                                           Timothy Howard, MSB # 10687
                                           City Attorney for the City of Jackson, Mississippi
                                           Lee Thames, MSB # 10314
                                           Special Assistant to the City Attorney
                                           J. Paige Wilkins, MSB # 102052
                                           Deputy City Attorney



OFFICE OF THE CITY ATTORNEY
Post Office Box 2799
Jackson, MS 39207-2799
601.960.1799 (telephone)
601.960.1756 (facsimile)
                               CERTIFICATE OF SERVICE

       I, Timothy Howard, do hereby certify that I have this day delivered, via electronic mail

and/or U.S. mail, a true and correct copy of the above and foregoing document, to the following:


       Nathan W. Kellum
       Center for Religious Expression
       699 Oakleaf Office Lane, Suite 107
       Memphis, TN 38117
       Email: nkellum@crelaw.org


       So certified, this the 16th day of November, 2020.

                                     By: /s/ Timothy Howard__________
                                         Timothy Howard
